DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 5/29/2019, wherein:
Claims 1-20 are currently pending; and
Claims 1-20 have been amended. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both a propulsion unit in Figure 1 and what appears to be a motor for the drum (21) in Figures 2 and 3. It appears as though reference character 22 should be 222 in Figures 2 and 3 as 222 is recited to be a drive motor in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24 in Fig. 3.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method of claims 12-18 (e.g. a flowchart) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 lacks punctuation such that the limitations directed to the mooring cable do not make sense. It appears as though at least a comma is needed after line 5, and after “structure” in line 7.  Appropriate correction is required.
Claims(s) 1, 3-6, 8, 9, 11, and 14  is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitation “means for winding said cable” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “winding said cable” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 2 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: a motorized winch (Figs. 1-3, motorized drums, 21, 31’; Figs. 4-8, winch drum, 210; Figs. 9-11, motorized winch, 61).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the winding means” in claims 3-4 - a motorized winch (Figs. 1-3, motorized drums, 21, 31’; Figs. 4-8, winch drum, 210; Figs. 9-11, motorized winch, 61).
“a/the winding device” in claims 3-5, 11, and 14 - a motorized winch (Figs. 1-3, motorized drums, 21, 31’; Figs. 4-8, winch drum, 210; Figs. 9-11, motorized winch, 61).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “system for docking an aerostat on a receiving structure comprising: at least one unmanned aerial vehicle that can be controlled in order to move between said aerostat and said receiving structure while carrying a first end of a mooring cable the second end of which is fastened to said aerostat or to said receiving structure and in order to fasten said first end to said receiving structure or to said aerostat, so that this cable connects said aerostat to said receiving structure.” First, it is unclear exactly what the metes and bounds of the system are because it appears as though only “at least one unmanned aerial vehicle” is being positively recited while the mooring cable, aerostat, and receiving structure are optional intended uses of the UAV(s). Second, it is unclear what structure(s), if any, are necessitated by the claim to provide the at least one UAV with the ability to carry an end of the mooring cable. Third, as outlined above, claim 1 lacks punctuation and indentation such that it is unclear what is meant by the phrase “and in order to fasten said first end.” It appears as though the “be controlled” phrase can be controlled” appears to render everything afterwards optional rather than reciting a positive configuration of the at least one UAV. It has been held that language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). For purposes of examination, a system comprising “at least one unmanned aerial vehicle” will be interpreted as the broadest reasonable interpretation of the claim. 
Claims 2-20 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each of claims 2-20 is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome the same. 
Claim 2 recites the limitation “it” in line 2. It is unclear what “it” refers back to in claim 1 as claim 1 recites a system, at least one UAV, an aerostat, a mooring cable, and a receiving structure. The antecedence for the limitation “it” is therefore unclear. Additionally, claim 2 
Claim 3 recites the limitation "the winding means” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites “a means for winding” such that it is unclear if “the winding means” is the same structure or something different. Claim 3 also recites that the winding means is a winding device housed within the aerostat. As outlined above, it does not appear as though claim 1 positively recites an aerostat such that if it is not present, it is unclear how the means for winding can be housed therein. 
Claim 4 recites the limitation "the winding means” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites “a means for winding” such that it is unclear if “the winding means” is the same structure or something different. Claim 4 also recites that the winding means is a winding device housed within the receiving structure. As outlined above, it does not appear as though claim 1 positively recites the receiving structure such that if it is not present, it is unclear how the means for winding can be housed thereon. 
Claim 5 recites that the winding device is a motorized winch placed at the top of the receiving structure. As outlined above, it is unclear if the receiving structure is being positively recited such that it is also unclear how the winch can be placed on a non-claimed structure. 
Claim 7 recites the limitation “it” in line 2. It is unclear what “it” refers back to in claim 1 as claim 1 recites a system, at least one UAV, an aerostat, a mooring cable, and a receiving structure. The antecedence for the limitation “it” is therefore unclear. Furthermore, claim 7 recites “the unmanned aerial vehicle” in line 3. Claim 1, from which claim 7 draws dependency, 
Claim 8 recites “the UAV” in line 2 and “this UAV” in lines 3-4. As outlined above with respect to claim 7, it is unclear what the antecedence for “the/this UAV” is supposed to be since claim 1 allows for “at least one UAV.” Claim 8 recites that the UAV is “arranged so that it can be housed within the aerostat.” It is unclear what effect, if any, this has on the UAV as the aerostat is not positively claimed and the metes and bounds thereof have not been established. It is unclear how the UAV is arranged to be housed in the aerostat as the structure of the aerostat itself would appear to determine whether or not the UAV is capable of being housed therein since it’s a relative sizing. Furthermore, it is unclear what “being arranged for being controlled in order to: (1) carry …the mooring cable; and (ii) fasten said first end….” since the structure(s), if any, necessitated by this limitation are not clearly established. It is unclear whether this entails only a software arrangement that would allow the UAV to fly between the locations, only a physical arrangement that allows the carrying and fastening of the cable, or a combination of both software and physical structures to allow the steps to be performed. 
Claim 9 contains similar issues as outlined above with respect to claim 8 but with regards to the other of the aerostat and the receiving structure. Claim 9 is rejected for similar rationale as outlined above with respect to claim 8. 
Claim 10 recites limitations “the UAV” in line 5. There is an antecedence issue as outlined above with respect to claims 8 and 9. Additionally, claim 10 is directed to the structure of the mooring cable. As claim 1, from which claim 10 draws dependency, does not appear to positively claim the mooring cable, it is unclear if claim 10 is further limiting or if there is some structural effect on the UAV(s) due to the configuration of the mooring cable. 
Claim 11 recites the limitations "the winding device” in line 2, “the nose of the aerostat” in line 4; and “the top of the receiving structure” in line 5. There is insufficient antecedent basis for these limitations in the claim. Claim 11 recites the winding device is housed in the receiving structure and coupled to a mechanical connection system placed on the aerostat and receiving structure. As outlined above, it is unclear if the aerostat and the receiving structure are positively claimed in claim 1 such that it is unclear what the effect of claim 11 has on the system. 
Claim 12 recites the limitation "The method of docking an aerostat on a receiving structure, implemented in a docking system according to claim 1.”  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is directed to “A docking system” such that there is no method recited to provide antecedent basis for “The method” in claim 12. Claim 12 recites steps of controlling at least one UAV carrying a mooring cable between an aerostat and a receiving structure, to fasten the cable to one of the aerostat and receiving structure. As claim 12 draws dependency to the docking system of claim 1 that does not appear to positively recite the aerostat and the receiving structure, it is unclear if the method is now positively reciting these structures. 
Claim 13 recites “it also comprises” in line 2. As outlined above, “it” does not have clear antecedent basis. 
Claim 14 recites the method of claim 13 “implemented in a docking system.” Claim 13 draws dependency from claims 13, 12, and 1. As claims 1 and 12 already recite “a docking system” it is unclear if the “a docking system” in claim 14 is the same docking system or is an additional one. Claim 14 recites the limitation "the winding device” in line 2, “the nose of the aerostat” in line 4; and “the top of the receiving structure” in line 5. There is insufficient antecedent basis for these limitations in the claim.
Claims 16 and 17 each recite the limitation “the successive steps” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 12, from which claims 16 and 17 draw dependency, do not recite that the steps therein are performed successively. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 10, 12, 13, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 8820681 to Brutoco. 
Re: Claim 1. As best understood due to indefiniteness, Brutoco teaches a system (Abstract, Fig. 2c, col. 6, line 59-col. 7, line 40) for docking an aerostat (200, lighter-than-air craft) on a receiving structure (218, attachment point on pole), comprising: 
at least one unmanned aerial vehicle (217, drone; col. 7, line 14-34 - UAV) that can be controlled (col. 7, line 14-34 - remote control) in order to move between said aerostat and said receiving structure while carrying a first end of a mooring cable (216, guide-wire cable) the second end of which is fastened to said aerostat or to said receiving structure and in order to fasten said first end to said receiving structure or to said aerostat, so that this cable connects said aerostat to said receiving structure (col. 6, line 59-col. 7, line 40).
Re: Claim 2. Brutoco teaches the docking system according to claim 1 as outlined above, characterized in that it also comprises means for winding said cable connecting the aerostat to the receiving structure so as to bring said aerostat closer to said receiving structure (col. 7, lines 21-22 - a hoist used to reel-in and safely secure the aerostat).
Re: Claim 4. Brutoco teaches the docking system according to claim 1, characterized in that the winding means comprise a winding device housed on the receiving structure (col. 7, lines 21-22 - a hoist on the attachment, 218, used by ground personnel to reel-in and safely secure the aerostat).
Re: Claim 10. Brutoco teaches the docking system according to claim 1, characterized in that the mooring cable comprises a plurality of consecutive sections with successively increasing diameters, a first of said sections having the smallest diameter and being terminated by the first end intended to be carried by the unmanned aerial vehicle (col. 7, lines 7-9 - lightweight guide-wire is attached to receiving structure and then a larger diameter tie cable is fed from aerostat through the same attachment).
Re: Claim 12. As best understood due to indefiniteness, Brutoco teaches a method for docking an aerostat on a receiving structure (Fig. 2c; col. 6, line 59-col. 7, line 40), implemented in a docking system according to claim 1 (see rejection of claim 1 above), comprising the steps of:
controlling at least one unmanned aerial vehicle (217, remote control UAV) carrying a first end of a mooring cable (216) the second end of which is fastened to said aerostat (200) or to said receiving structure, along a path leading it to said receiving structure, or said aerostat (col. 6, line 59-col. 7, line 40); and
fastening said first end of said mooring cable to a part of said receiving structure or of said aerostat (col. 6, line 59-col. 7, line 40).
Re: Claim 13. Brutoco teaches the docking method according to claim 12, characterized in that it also comprises a step of winding the mooring cable after fastening the first end thereof to the receiving structure or to the aerostat until a part of said aerostat substantially reaches a part of said receiving structure (col. 7, lines 21-22 - a hoist is used to reel-in the guide-wire, 216, and safely secure the aerostat, 200, to the attachment mooring tower, 218).
Re: Claim 16. Brutoco teaches the docking method according to claim 12, characterized in that the successive steps are at least partially controlled from the aerostat (col. 7, lines 22-29 - UAV piloted from a remote console by the dirigible’s pilot or a landing officer).
Re: Claim 17. Brutoco teaches the docking method according to claim 12, characterized in that the successive steps are at least partially controlled from the ground (col. 7, lines 21 - aerostat 200 is reeled-in by ground personnel).
Re: Claim 19. As best understood due to indefiniteness, Brutoco teaches an aerostat (Fig. 2c, 200, lighter-than-air craft) equipped with a docking system (Fig. 2c; 217, drone) according to claim 1 (see claim 1 rejection above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8820681 to Brutoco.
Re: Claim 5. Brutoco teaches the docking system according to claim 4 as outlined above. However, it is not expressly disclosed that the winding device comprises a motorized winch 
Re: Claim 18. Brutoco teaches the docking method according to claim 12 as outlined above. In col. 7, lines 15-33, Brutoco teaches that the UAV is a remotely controlled and unmanned and that it comprises cameras, radar, or other sensing and navigation devices. However, it is not expressly disclosed that the unmanned aerial vehicle is programmed in order to reach the receiving structure, autonomously from the aerostat, or the aerostat from the receiving structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an autopilot with programming to automate the operation of the UAV between the aerostat and the mooring tower, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. One of . 
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 8820681 to Brutoco.
Re: Claim 20. As best understood due to indefiniteness, Brutoco teaches a structure intended to receive an aerostat (Fig. 2c, 218, attachment point on pole), equipped with a docking system according to claim 1 (see claim 1 rejection above). While the UAV of Brutoco is attached to the aerostat, the structure is interpreted to be equipped with the system as it is intended to be coupled to the aerostat via said UAV. 
Arguendo, the metes and bounds of claim 20 require the UAV to be configured to transport the mooring cable from the structure to an attachment point on the aerostat, Brutoco discloses the claimed invention except for the rearrangement of parts wherein the UAV and mooring cable are coupled to the receiving structure and intended to detachably connect to the aerostat rather than being coupled to the aerostat and intended to be detachably connected to the receiving structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the UAV and mooring cable fixed attachment location and intended connection target, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated to relocate the UAV and mooring cable assembly to the receiving structure such that the docking system weight is removed from the aerostat, thereby making the aerostat more efficient and allowing more aerostats to couple with a single receiving structure rather than requiring each aerostat to have its own docking system to couple to the receiving structure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647